 Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 1 of 10 PageID# 188




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division



 UNITED STATES OF AMERICA                           Case No. 1:18-CR-407

                   v.
                                                    The Honorable T.S. Ellis, III
 ALEKSANDR BROVKO,

                               Defendant.



                POSITION OF THE UNITED STATES ON SENTENCING

       For at least twelve years, the defendant, Aleksandr Brovko, played an important role in

international cybercrime schemes targeting U.S. victims. Brovko was a member of elite, online

forums designed for Russian-speaking cybercriminals to gather and exchange tools and services

for crime, and he was consistently hired by other cybercriminals to perform two roles that

enabled the success of fraudulent schemes targeting U.S. victims.

       First, he wrote computer code that extracted easily monetized information – such as

personally identifiable information (PII) and online banking credentials – from vast troves of

stolen data gathered from botnets, or networks of infected computers. Where his computer code

could not effectively parse the data, Brovko supplemented his computer-automated efforts with

manual searches of the data.

       Brovko’s second role was to perform quality checks on the victim information he had

identified. He did this, for example, by attempting to log in to victims’ online banking accounts

using the stolen usernames and passwords he had identified. If he was able to log in, he would

know that the username-and-password combination was still valid. Once he was signed into a
Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 2 of 10 PageID# 189
     Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 3 of 10 PageID# 190




I.       Offense of Conviction

         The defendant became a member of elite cybercrime forums catering to Russian speakers

beginning in or around 2007. Membership to these forums is lucrative: it gives a cybercriminal

access to other highly skilled cybercriminals with whom he or she can exchange advice and

services in the furtherance of schemes more complex and far-reaching than ones many

cybercriminals could undertake alone. The forums also serve as a marketplace for

cybercriminals to sell stolen payment card information and PII, and to recruit others to help them

“cash out,” or extract money using the stolen financial and personal information.

         The cybercrime forums to which the defendant belonged allowed him to do exactly that.

With the criminal connections he gained using the forums, Brovko formed business partnerships

with like-minded cybercriminals, specifically entering into agreements with botnet operators to

access botnet logs – the information stolen from infected computers. See Presentence

Investigation Report (PSR) ¶¶ 16-18. As part of the agreements, Brovko wrote software to parse

the voluminous data, and where that was not feasible, manually reviewed the stolen information.

Id. ¶ 25. His objective was to identify sensitive victim data, such as victims’ online banking

credentials, from the stolen data, and use the sensitive information to commit fraud. Id. Once he

had identified this information, Brovko passed the usernames and passwords of victims’ online

bank accounts to others to coordinate fraudulent transfers of money from victims’ accounts to

those he or his co-conspirators controlled. Id. At other times, he sold this information to other

criminals. Id. To perform quality checks on the sensitive information he had extracted from the

botnet logs, Brovko typically attempted to log in to victims’ accounts using the credentials he

had identified. He was then also able to check financial account balances before initiating

fraudulent transfers of money, collaborating with his co-conspirators to do the same, or

repackaging the information for sale to others. See, e.g., id. ¶ 18 (discussing instances in which

                                                 3
Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 4 of 10 PageID# 191
Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 5 of 10 PageID# 192
 Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 6 of 10 PageID# 193




Brovko employed in furtherance of his criminal offense are not possessed by members of the

general public and required substantial education and training to develop.

III. Sentencing Recommendation

       As the Court is well aware, the Sentencing Guidelines are advisory, and just one factor

that must be considered along with the other factors set forth in 18 U.S.C. § 3553(a). 3 Here, due

consideration should be given to the seriousness of the offense and the need to adequately deter

others from participating in international, organized cybercrime.

       A.      The Sentence Should Reflect the Harm Caused to Individuals, the Banking
               Industry, and Society.

        The full harm caused by the defendant’s crimes is difficult to calculate. The parties have

stipulated to a provable loss amount of between $65 million to $150 million based on the

Government’s discovery of at least 202,543 files found within one folder in Brovko’s computer,

each containing at least one access device consisting of either of personally identifying

information or financial account details. See PSR ¶ 21-22. The Application Notes to Section

2B1.1 of the U.S. Sentencing Guidelines provide that, “[i]n a case involving any counterfeit

access device or unauthorized access device, loss includes any unauthorized charges made with

the counterfeit access device or unauthorized access device and shall be not less than $500 per




       3
          The § 3553(a) factors include: the nature and circumstances of the offense and the
history and characteristics of the defendant; the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, to provide just punishment for the
offense, to afford adequate deterrence to criminal conduct, to protect the public from further
crimes of the defendant, and to provide the defendant with needed training, medical care, or
other treatment; the kinds of sentences available; the kinds of sentence and the sentencing range
established for the type of offense committed; any pertinent policy statement; the need to avoid
unwarranted sentence disparities among defendants with similar records who have been found
guilty of similar conduct; and the need to provide restitution to any victims of the offense.


                                                 6
 Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 7 of 10 PageID# 194




access device” (emphasis added). 4 Accordingly, the loss associated with 202,543 stolen access

devices is approximately $101 million: the result of 202,543 multiplied by $500. See PSR ¶¶ 10,

21-22.

         Because of the high volume of stolen information trafficked by Brovko and his co-

conspirators over the span of the offense conduct, it is difficult to identify specific harms that

may have befallen those whose information was stolen and traded. Yet, it is likely that Brovko’s

criminal work directly or indirectly caused PII or other sensitive victim information to be used in

the commission of fraud. Indeed, it was the objective of Brovko’s criminal partnerships that

money would either be transferred from victims’ accounts into those that Brovko or his co-

conspirators controlled or otherwise sold or provided to other criminals for their use in the

commission of fraud. See PSR ¶¶ 11-12, 18. It also likely that victims whose information was

trafficked bore the cost of rectifying fraudulent charges or wire transfers, or that the U.S.

financial institutions maintaining those victims’ accounts incurred those losses.

         Beyond the individual victims or financial institutions impacted by Brovko’s criminal

activities, society, as a whole, bears the cost of Brovko’s hand his co-conspirators’ crimes. That

is because when banks and businesses sustain fraud-related losses or expenses, they generally


         4
          “Access device” is defined at 18 U.S.C. § 1029(e)(1) as any “card, plate, code, account
number, electronic serial number, mobile identification number, personal identification number,
or other telecommunications service, equipment, or instrument identifier, or other means of
account access that can be used, alone or in conjunction with another access device, to obtain
money, goods, services, or any other thing of value, or that can be used to initiate a transfer of
funds . . . .”

         “Counterfeit access device” is defined at 18 U.S.C. § 1029(e)(2) as “any access device
that is counterfeit, fictitious, altered, or forged, or an identifiable component of an access device
or a counterfeit access device.”

         “Unauthorized access device” is defined at 18 U.S.C. § 1029(e)(3) as “any access device
that is lost, stolen, expired, revoked, canceled, or obtained with intent to defraud.”


                                                  7
 Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 8 of 10 PageID# 195




pass these costs on to the average American in the form of higher prices, fees and other indirect

charges. See Lydia Segal, Credit Card Fraud: A New Perspective on Tackling an Intransigent

Problem, 16 FORDHAM J. CORP. & FIN. L. 743, 754, 775 (2011) (banks and credit card companies

pass on costs of fraud to consumers in the form of higher prices, banking costs, and other

charges); see also Ronald Mann, Credit Cards and Debit Cards in the United States and Japan,

55 VAND. L. REV. 1055, 1093-94 (2002) (credit card companies pass on costs of fraud to

cardholders and merchants).

       Finally, it is hard to overstate the impact of cybercrime’s disruption to the nation’s

banking industry and the erosion of consumer confidence in online transactions caused by

sophisticated criminal operations such as the defendant’s. The defendant’s sentence should

reflect the seriousness of these harms.

       B.      The Sentence Should Reflect the Defendant’s Role and Be Sufficient to Deter
               Others from Engaging in International Organized Cybercrime.

       Financially motivated cybercrime targeting U.S. victims is increasingly carried out as a

result of highly organized activity among individuals located overseas. Cybercriminals like

Brovko are able to earn a comfortable living by contributing their considerable computer skills

toward complex fraud schemes. Like Brovko, many cybercriminals cannot claim to be the

mastermind of such schemes, but nonetheless play an integral part in the success of these crimes.

And, like Brovko, many cybercriminals based overseas exploit the anonymity afforded them by

the internet to carry out crimes against U.S. victims, secure in the belief they will never face

criminal punishment in the United States.

       Unfortunately, high rewards and a relatively low risk of detection are basic features of

cybercrime. The only way to affect the cost-benefit analysis of these crimes is to impose

meaningful sentences on those who are caught. If the Court does so, there is every reason to


                                                  8
 Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 9 of 10 PageID# 196




believe that many would-be criminals will get the message. Computer hackers are among the

most sophisticated criminals in the world and are known to closely monitor U.S. authorities’

response to cybercrime and plan accordingly. Achieving general deterrence in this area therefore

appears particularly promising. See United States v. Martin, 455 F.3d 1227, 1240 (11th Cir.

2006) (because “economic and fraud-based crime are more rational, cool, and calculated than

sudden crimes of passion or opportunity, these crimes are prime candidates for general

deterrence”).

III.   Conclusion

       The Government respectfully recommends a serious sentence to account for the harm

caused by the defendant and to provide general deterrence of international, organized

cybercrime.



                                            G. Zachary Terwilliger
                                            United States Attorney

                                        By: ____/s/_______________
                                            Laura Fong
                                            Senior Trial Attorney
                                            Computer Crime & Intellectual Property Section
                                            U.S. Department of Justice


October 16, 2020                            Alexander P. Berrang
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Eastern District of Virginia
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            (703) 299-3700




                                               9
Case 1:18-cr-00407-TSE Document 44 Filed 10/15/20 Page 10 of 10 PageID# 197




                                     Certificate of Service

       I hereby certify that on or around October 16, 2020, I filed the foregoing with the Clerk

of Court.

       I also certify that on or around October 16, 2020, I will send a true and correct copy of

the foregoing by e-mail to the following:


William Byerley
United States Probation Officer
William_Byerley@vaep.uscourts.gov


                              By:          /s/
                                     Laura Fong
                                     Senior Trial Attorney
                                     Computer Crime & Intellectual Property Section
                                     Department of Justice




                                                10
